In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00032-CV



        IN THE INTEREST OF J.L.J., A CHILD



        On Appeal from the 276th District Court
                Titus County, Texas
               Trial Court No. 41838




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION

       Jose A. Juarez, appellant, filed a notice of appeal in this matter on April 23, 2021.

Appellant has not filed a docketing statement in accordance with Rule 32.1 of the Texas Rules of

Appellate Procedure.     See TEX. R. APP. P. 32.1.        Further, appellant has not tendered the

mandatory $205.00 filing fee associated with the appeal, see TEX. R. APP. P. 5, and has not filed

proof of indigency in lieu of a filing fee, see TEX. R. APP. P. 20.1.

       “A party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme Court

order. The appellate court may enforce this rule by any order that is just.” TEX. R. APP. P. 5.

       By letter dated May 18, 2021, appellant was provided with notice of and an opportunity

to cure these defects. See TEX. R. APP. P. 42.3(b), (c). The May 18 letter further warned

appellant that, if he did not submit an adequate response to the notice by June 2, 2021, this

appeal would be subject to dismissal for want of prosecution and for failure to comply with the

above-cited rules. Appellant did not file a docketing statement, did not pay the mandatory filing

fee, and did not file proof of indigency in lieu of a filing fee. Further, we have received no

communication from appellant responsive to the May 18 correspondence. Accordingly, this

appeal is ripe for dismissal.




                                                  2
       Pursuant to Rule 42.3, subsections (b) and (c), of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.




                                                  Ralph K. Burgess
                                                  Justice

Date Submitted: July 1, 2021
Date Decided:   July 2, 2021




                                                  3